Title: To James Madison from Horatio Gates, 13 March 1794
From: Gates, Horatio
To: Madison, James


Dear Sir
Rose Hill, 13th: March, 1794:
I have read with attention your Reply to Messieurs Smith, Ames, & Dexter; I am certain there is not a Sound Whigg from the River St: Croix, to the River St: Marys, that does not Honour, and applaud, the Speaker; Go on my Friend, persevere in the Glorious Cause you have uniformly supported, and there will not be a true Republican in The US. that will not with Heart, and Voice, be ready to Support, and Exalt You; I confess the Conduct of the Eastern Men astonishes me, but I know, & have long known, the Character of the Sordid Individuals that inhabit their Trading Towns; Gain is their God, and present Gain is their Polar Starr, to which they forever Steer; The Body of the people, the Agricultural and the Men that will Defend the Country, are more Public Spirited, and will when it comes to the Push, make the others Succumb. In the Circumstances of England, I trust a War will be unnecessary; there is but one reason to apprehend so serious a Calamity; & that is; The Cround Despots may conceive, If France is not Subdued, Our Domination is at an End; and therefore Resolve, with all their Might, to try another Campaign; but it will be in Vain—And may Finally produce a Republic in England; & that, an Alliance Offensive, & Defensive, between the three great Republicks of the World, France, England, & America; This if not really the Thing Itself, will be the next thing, to the promised Milenium: In regard to The Algerines, I approve your plan, preferable to that of raising a Naval Armament; If there was no other Objection, & there are Several; The increase of patronage, should be cautiously avoided; or we shall too soon sink into the Corruptions of the Mother Country! Besides the Officering, The Jobbs, that Building, Equiping, Victualling, &c, of a Squadron of Ships of War must be taken into the Account of good things to dispose of—a word to the Wise.
I know your time is too precious to intrude upon unnecessaryly, therefore write only when you are quite at Leizure, please to Direct, and Frank the inclosed, to that Great, and Good Man Mr: Jefferson; After the Congress Rises your presence will be most Wellcome to My Mary, and me, at Rose Hill, seek no other Lodging. The latter end of June, or the very begining of July, a Number of us propose first a short Vissit to the Manor of Livingston, & then to go to Balls Town Springs, near Saratoga. This Bethsida, they say, cures all diseases, makes the Old Young, and the Ugly Handsome! There are good Accomodations, & excellent Living, two things, Joind to the Two others, with a good Society, & fine Girls! might Tempt even Plato, when as Young as You. That you may Enjoy the best things this Land can Bestow, is the sincere wish, of my dear Sir Your Affectionate, & Obedt: Servt:
Horatio Gates.
